Citation Nr: 1603406	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for Posttraumatic Stress Disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John Worman, Esq. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to March 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for increased rating for his service-connected PTSD. 

During the pendency of this appeal, the Veteran, through his representative, raised the issue that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation. Although the Veteran failed to raise the issue of TDIU in his substantive appeal, VA Form 9, the issue is ancillary to the Veteran's claim for increased rating and, therefore, may be considered by the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD has been manifested by isolation, sleep difficulties (including nightmares), flashbacks, impaired judgment, hypervigilance, depressed and anxious mood, avoidance, and some problems with memory loss and concentration; these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.

2. The Veteran is not currently employed. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but not higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).


2. The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examinations provided are adequate under the law.

Increased Rating - Generally 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - PTSD 

The Veteran asserts that the severity of his PTSD warrants a higher initial rating than his currently assigned 50 percent. Specifically, the Veteran contends that his PTSD has caused him to be estranged from his family and friends, and causes anxiety and depression. The Board notes that a review of the evidence of record, to include a VA Compensation and Pension (C&P) examination and a private psychiatric evaluation, reveals evidence that the Veteran's current condition is productive of occupational and social impairments with deficiencies in most areas such as work, family relationships, judgment, and mood, as well as an inability to establish and maintain effective relationships. Therefore, the Board finds that the Veteran's condition warrants a higher 70 percent rating, but not higher, under Diagnostic Code 9411, and as such, the Veteran's claim for a higher rating must be granted. 

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411. The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The United States Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit has explained that "'symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In June 2012, the Veteran was afforded a VA C&P examination to assess the nature and severity of his already service-connected PTSD. As part of his evaluation, the VA examiner conducted an in-person interview of the Veteran, however, noted that no claims file or medical treatment records were provided. Upon evaluation, the examiner determined that despite worsening symptoms of PTSD to include panic attacks, sleep disturbances, mild memory loss, and flattened affect, that the Veteran's condition was only productive of occupational and social impairment with reduced reliability and productivity. The examiner further noted an Axis-I diagnosis of PTSD, with a GAF score of only 45. 

As part of the evaluation, the examiner identified that the Veteran also suffered from depressed mood and anxiety, with symptoms of irritability, outbursts of anger, hypervigilance, and difficulty concentrating. Most significantly, the examiner, noted several times during the report of increased detachment both socially and emotionally, to friends and family, to include his wife and kids. The examiner noted that the Veteran felt increasing distance from his family, even though he characterized their relationship as good and stable, he finds that he has trouble with having loving/caring feelings, and feels increasingly estranged. Finally, the Veteran suffers from hallucinations and flashback episodes. Overall, the examiner noted that the Veteran has severe impairments in his social and familial life. 

However, the June 2012 examination report also revealed no issue with the Veteran's judgment, thought process, thinking, or orientation. The examiner noted that the Veteran was cooperative and spoke clearly, and seemed even goal oriented. Most significantly, the VA examiner noted no indications of violence, or inappropriate ideation, to specifically include suicidal or homicidal ideations. 

In November 2013, the Veteran underwent another psychological evaluation from a private treating psychiatrist for the nature and severity of his PTSD. The Board notes that such evaluation was conducted under criteria outlined in DSM-V guidelines and the report was completed on a VA PTSD Disability Benefits Questionnaire (VA Form 21-0960P-3). As part of the evaluation, the examiner conducted a phone interview with the Veteran, along with a full review of the Veteran's medical history, as well as the Veteran's claims file. Upon examination, the examiner diagnosed the Veteran with an Axis-I diagnosis of PTSD; no GAF score was assigned as DSM-V does not provide for GAF scores. 

After review of the overall examination the Board finds that the private examiner's report of the severity of the Veteran's PTSD is similarly characterized by that of the VA examination. Specifically, they identified much of the same symptoms to include disturbed sleep, depression, anxiety, with panic attacks, mild memory loss, flattened affected, and problems with concentration. Similar to the VA examination, the Veteran was identified to have severe issues with maintaining or establishing social or work relationships. The interview identified that while the Veteran lives at home with his wife and kids, he spends the majority of his time in a camper by the river, alone. 

However, differentiated from the VA examination, the private examiner noted that the Veteran also suffered from impaired judgment and thinking, with disturbance in both motivation and mood. Most significantly, the private examiner identified that while the Veteran had no suicidal or homicidal ideation, he was in persistent danger of hurting himself and others. As such, unlike the VA examiner, the private examiner ultimately determined that the severity of the Veteran's condition was more closely described by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

As noted above, a 70 percent rating is warranted only when a veteran's condition is productive of occupation and social impairment with deficiencies in most areas such as family, work, thought and mood. See 38 C.F.R. § 4.130, DC 9411. To this end, symptoms such as inability to establish or maintain effective relationships, irritability, anxiety, depression, suicidal ideations, obsessional rituals and angry/violent outbursts, are indicative of such level of disability that would warrants a 70 percent rating. 

The Board notes that such list of symptoms is not exhaustive; meaning that not obtaining all those symptoms listed is not dispositive of such a rating. See Mauerhan, supra. Here, the Veteran has consistently denied any suicidal or homicidal ideations, and he has never been noted to be unkempt, or disoriented during any counselling sessions, evaluations, or examinations. However, the Board in viewing the totality of the Veteran's psychiatric history, during the entire appeals period, notes that the Veteran's overall condition seems more closely described by a 70 percent rating, that is occupational and social impairment, with deficiencies in most areas such as family, school, work, mood and judgment. 

Such conclusion is not only supported by the latter November 2013 private examination, but also demonstrated by the Veteran's earlier VA examination, when viewed in its totality. The Board notes that during the earlier examination by the VA, while the VA examiner did not conclude such level of severity, he did, however, identify must of the same symptoms as that described by the later examination. Indeed, the examiner delves into even more detail regarding the Veteran's lack of ability to emotionally connect with his own family, identifying a distancing relationship. This, in additional to the symptoms of panic attacks, hallucinations, memory loss, issues with concentration, and overall deficiency social and work relationships, as identified by his GAF score of 45. 

Additionally, the private examination which the Board finds equally probative as the VA examination report, also identified that the Veteran has deficiencies in both mood, judgement, and thinking, with issues such a memory loss and inability to concentrate. That examiner also noted that the Veteran was a persistent danger of hurting himself and others, which certainly contributes to his impairment in social and occupational relationships.   

As such, in viewing the entirety of the Veteran's evidence of record, the Board finds that the Veteran's PTSD warrants an increased rating of 70 percent. The Board points out that regardless of the interpretation of the VA examination with regards to the severity of the Veteran's condition, the two examinations are at least in equipoise; therefore, resolving all reasonable doubt in favor of the Veteran, his claim for an increased rating to 70 percent must be granted. 

A 100 percent rating is not warranted as the Veteran's condition does not manifest in a total occupational and social impairment, as the Veteran is still married, and maintains some semblance relationship with his family and kids. There is also no evidence of a gross inability to interact with the public, as he is still is able to maintain an independent lifestyle. Therefore, the Board finds the Veteran's disability picture does not more nearly approximate total occupational and social impairment.  

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b). In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD, decided herein, is manifested by symptoms that are fully contemplated by the rating schedules. 

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's disorders with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As the Veteran has been granted an increased rating to 70 percent for PTSD, herein, the Veteran meets the percentage requirement for the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a). The Board finds that the evidence of record reveals that the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities. 

The Board notes that Veteran is currently service-connected for two disabilities, to include ischemic heart disease and PTSD. The Veteran, through his representative, has claimed that although the Veteran retired in 2012, he could no longer work due to his service-connected conditions. To this end, the Veteran has submitted a September 2015vocational opinion, provided by an occupational consultant from the Barnes Rehabilitation Services. As part of the opinion, the examiner exhaustively provided analysis of the Veteran's medical history to include evaluations of the Veteran's service-connected disabilities. Ultimately, the examiner concluded that the Veteran would not be able to obtain or sustain any gainful employment due to his physical (ischemic heart disease) or psychological (PTSD) disabilities. 

As part of her analysis, the private consultant opined that the Veteran's heart issues prevented him from working any physically strenuous or demanding activities, without frequent period of rest. Likewise, relaying on the Veteran's past examinations for his PTSD, the consultant opined that Veteran's psychiatric condition to include symptoms such as memory loss, lack of ability to concentrate, decreased productivity, and just the Veteran's inability to establish or maintain work or social relationships, would prevent from any potential work. As such, the consultant concluded that the Veteran is totally and permanently precluded from performing work at a substantially gainful level. 

The Board finds this examination highly probative. As such, given the evidence above, a TDIU is warranted.   


ORDER

Entitlement to an increased rating of 70 percent, but not higher, for PTSD is granted. 

Entitlement to a TDIU is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


